Mr. Justice Handy
delivered the following dissenting opinion.
Being unable to concur in the opinion of a majority of the court, it becomes my duty to state the reasons of my dissent, which I will do very briefly.
The bill in this case is based upon the provisions of our statute of 1844, in relation to the enrolment of judgments, and the effect of sales made by execution in this State. It is well known that different rules in this court, and in the United States court, prevail in regard to the question whether or not that statute prevails in the federal court; a difference calculated to produce serious difficulty in the legal rights of parties arising under the conflicting rules. In the case of Tarpley v. Hamer, 9 S. & M., this court held that the law of 1841, requiring abstracts of judgments to be filed in the clerk’s office of any county in the State, in order to be a lien upon the defendant’s property in that county, was applicable to the United States courts in this State; and .in Bonaffee v. Fisk, 13 S. & M., it was held, that where a judgment of the United States court, and also a judgment of the State court, had been enrolled under the statute of 1844, the court of this State, in which the judgment was rendered, upon motion should apply the proceeds of sale made under an execu*604tion from the State court to the judgment having the senior lien under the act of 1844, and in such case that the act of 1844 applied to the United States court. Believing these decisions to be both correct and the settled law of this court, this court should enforce its view of the act of 1844, as to the appropriation of money, whenever the case presented comes directly under the provisions of that act, or whenever a title derived in the regular course of law, under the provisions of that act, shall be called in question. This is the extent to which this court has gone, and I do not think it would be proper, upon a question of so much delicacy and difficulty as to legal rights, to extend the rule further, and to apply these statutes to cases not coming fully and directly within their provisions.
This case does not come directly within the provisions of the statute, no money having been actually made by the marshal, and the judgment of the United States court not having been enrolled, as was the case in Bonaffee v. Fisk. The.State court, if the money had been made by virtue of its decree, could not, therefore, have appropriated it to the judgment of the United ¡States court. No question of appropriation under the statute ■could have arisen in that court. Shall we, then, apply the equity of the statute to a case coming not within its terms ? I think such a rule would be unsafe, and that the equity of this ■case would not justify its application, even if admitted as a general rule.
Under the rule, as held by the federal court, the judgment of Woods & Fitzpatrick in that court, being prior in date to the decree of Bacon and others, was the superior lien. If the actual money had been made by the marshal under that judgment, that court would have compelled its payment to the execution issued upon that judgment, and this court could not have interfered with the appropriation. But instead of paying the money, as would have been the case if the execution had taken its regular course, the plaintiff in the execution agreed to take, and did take the notes of Brown & Johnston to themselves, as a substitute for it, and thereupon their execution was returned, and now stands satisfied.
' Though Brown & Johnston supposed they were obtaining *605a good title to the property under the oldest judgment lien, and were mistaken in this, yet it was merely a mistake of law against which they can claim no relief. If in a case of doubtful legal right, Brown & Johnston saw proper to take the title to the property under the judgment of Woods & Fitzpatrick, and give their notes instead of paying the money, and in consideration thereof, their execution was entered satisfied, this was a good consideration, and they have a right to the money under the contract, which cannot be disturbed. Certainly it would not be equitable to deprive Woods & Fitzpatrick of their right to the notes without restoring them to the right which they parted with in consideration of the notes, by declaring the return of satisfaction upon their execution as set aside, which this court has no power to do. That right, whether it be in accordance with the rule as held by this court or not, was nevertheless a positive right which could have been enforced under the rule prevailing in the tribunal where it existed, and which was prevented from being enforced by the conduct of the parties now seeking relief against it. The notes must be considered as made in reference to the law as held by that tribunal, and upon a consideration valid and legal according to that law; and the party who has deprived the plaintiffs in the execution of the benefit of their judgment by giving his note for the money due upon it, cannot be discharged from his obligation because he is mistaken in what he acquired, there being no fraud in the transaction. Under these circumstances, if Woods & Fitzpatrick had sued Brown & Johnston upon the notes, it would have been no defence that under the rules as held by this court, Bacon & Robins had the prior lien upon the property; much less could they be discharged in a court of equity.
Nor, if the money had been paid on the notes to Woods & Fitzpatrick, could Bacon & Robins recover it from them either at law or in equity, because they have given a good and valid consideration for the notes.
It is not contended that the bill in this case can be maintained as a bill of interpleader proper. But it is attempted to be sustained as a bill in the nature of a bill of interpleader and for *606relief against the adverse claims of Woods & Fitzpatrick on the one hand, and Bacon & Robins on the other, to the notes. But Bacon & Robins do not assert any right to the notes, but claim priority of lien upon the property sold. It is, then, in effect, a bill in equity to settle the legal title of Brown & Johnston to the property, calling upon the court to determine whether the notes given to Woods & Fitzpatrick instead of money, for the property purchased under the execution, belong to them, or to Bacon & Robins. Taking the bill in this point of view, I do not think it should be entertained, because, 1st, if the position contended for be correct, that the 7th section of the act of 1844, Hutch. Dig. 892, applied to the federal court, Brown & Johnston got a good title against all other liens, and therefore cannot complain that they may be deprived of the property by the lien of Bacon & Robins, and come into equity to have the legal title settled which they obtained by their purchase; 2d, if that statute did not apply to the federal court, the plaintiffs there were entitled to the .avails of the sale under their execution, and it would have been awarded to them by that court. It would not, therefore, be just to deprive them of that which was given in lieu of the money, and to which they became as completely entitled, if the statute do not apply to their execution, as if the money had been actually paid to them.
I am of opinion, therefore, that the bill should be dismissed, and that the rights of the parties, which are purely legal, should be left to the appropriate tribunal at law.